Citation Nr: 0113822	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had military service from September 1966 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which granted service connection for PTSD and assigned 
it a 10 percent rating.  He received a Purple Heart Medal due 
to his proximity to an in-service mine explosion in Vietnam.


FINDINGS OF FACT

1. The appellant has been a successful owner-operator of an 
automobile body shop for nearly thirty years.

2. He maintains good relationships with his wife, children, 
employees, and customers.

3. Mild depression, sleep disturbance, and occasional 
flashbacks are manifestations of his service-connected 
PTSD; his global assessment of functioning score is 65.

4. He enjoys golf, attends church regularly, and participates 
in church activities occasionally.  

5. The has never been prescribed psychiatric medication or 
participated in psychiatric treatment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 1991);Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7, 4.129, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching its decisions herein the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), that modified adjudication 
requirements of all pending claims by further enhancing the 
VA's duty to assist the veteran.  In this case, the Board 
finds that the appellant is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
as VA has already met all obligations to the appellant under 
the new legislation.  Specifically, he had a recent VA 
psychiatric examination, the RO has obtained records relevant 
to his PTSD treatment, and he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  Thus, the Board finds 
that he will not be prejudiced because the VA has met its 
duty to assist.  A remand under VCAA would only serve to 
further delay resolution of the appellant's claims.

The standard of proof to be applied in decisions on claims 
for appellants' benefits is set forth in VCAA (to be codified 
as amended at 38 U.S.C. § 5107).  Under that provision, an 
appellant is entitled to the benefit of doubt when there is 
an approximate balance of positive and negative evidence.  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  Furthermore, in increased rating 
claims, VA is required to consider and discuss disability 
severity with reference to at least the next-higher 
disability rating provided for in VA regulations with respect 
to that disability.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The appellant is generally presumed to be seeking 
the maximum benefit allowed by law; therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  

Where entitlement to compensation has been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
All benefit of the doubt will be resolved in the appellant's 
favor.  38 C.F.R. § 4.3 (2000).  

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411 for PTSD, 
a 10 percent is warranted where occupational and social 
impairment is found due to mild or transient symptoms which 
decreases work efficiency and the ability to perform 
occupational tasks, but only during periods of significant 
stress, or when PTSD symptoms is controlled by medication; a 
30 percent is warranted where occupational and social 
impairment is found with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; a 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships); and a 100 percent 
evaluation is warranted where there is evidence of total 
occupational and social impairment due to gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

As discussed further herein, the appellant underwent a 
psychiatric examination in August 1999 which revealed a 
global assessment score (GAF) of 65.  GAF reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter, 8 Vet. App. at 242; see also 
Richard v. Brown, 9 Vet. App. 266 (1996). 

The criteria for a 10 percent evaluation for PTSD contemplate 
disability due to such symptoms, inter alia, as occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency.  Medical records reflect that the 
appellant underwent a VA psychiatric evaluation in August 
1999.  After reviewing the claims file and conducting an 
evaluation, the psychiatrist opined that the appellant had a 
GAF of 65, meaning that he has experienced some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household).  A GAF of 65 means 
that a person is generally functioning pretty well and is 
able to maintain some meaningful interpersonal relationships.  

The examining psychiatrist found that the appellant neatly-
groomed, cooperative, and oriented.  He scored 28 out of 30 
on the Folstein Mini Mental Status Examination and his 
fundamental of information was intact.  He has never 
participated in any psychiatric treatment.  Manifestations of 
his PTSD include flashbacks, sleep disturbance, multiple 
symptoms of avoidance, and exaggerated startles.  The 
flashbacks originated after he witnessed a motorcycle 
accident involving a badly injured person, which reminded him 
of Vietnam and, more specifically, the death of a friend who 
was killed when a tank hit a landmine.  During his 
psychiatric evaluation, he also discussed two events that 
made him feel sad recently:  when he came home to find his 
nephew looking at his old Army things and when his "wife 
said something" that reminded him of an ambush.  However, he 
added that he gets along well with his wife and children. 

The record demonstrates that the appellant has been an owner-
operator of an automobile body shop for nearly thirty years, 
which he has described his business as "doing well" with no 
problems with customers or employees. He stated that he works 
about 40 hours per week, attends church services regularly, 
and enjoys playing golf.  When asked, he will participate in 
church activities.  He denied legal problems and substance 
abuse.  However, he stated he felt mildly depressed and feels 
badly about some of things that happened in Vietnam.  (See VA 
medical examination dated August 1999).

In order to have an increased rating in excess of 30 percent 
for post-traumatic stress disorder, the evidence of record 
must demonstrate that the appellant experiences 
manifestations of occupational and social impairments that 
are more than mild or transient.  38 C.F.R. Part 4.  The 
evidence of record, including the psychiatric evaluation and 
the appellant's statements, demonstrates that the appellant 
does not experience occupational or social impairments that 
are more than mild or transient.  He has been successfully 
self-employed for nearly thirty years with no difficulties 
with employees, customers or family.  He states that he 
experiences intermittent reminders of his experience and that 
he is mildly depressed, but these manifestations do not 
interfere with his ability to work full-time and participate 
in church and recreational activities.  

Furthermore, the examining psychiatrist opined that the 
appellant had a GAF of 65, meaning that he functions 
generally pretty well and that he has meaningful 
interpersonal relationships.  Although he has multiple 
symptoms of avoidance, he acknowledged during his psychiatric 
evaluation that he gets along well with his wife and 
children, he has three close friends and maintains good 
relationships with his employees and customers.  He is not 
under psychiatric or psychological treatment and he has not 
taking any medication to address his PTSD or mild depression.  
There is no evidence of panic attacks, suspiciousness, or 
memory loss.  Thus, the preponderance of current evidence is 
against an evaluation in excess of 10 percent for PTSD.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

